Conley Byrd, Justice, dissenting. Among the members of the human race there is a little good in the worst of us and a little bad in the best of us. Our Constitutions, both state and federal, in recognition of this human trait have guaranteed to every person charged with a crime the right to a jury trial. In our system of municipal courts no provision is made for a jury trial. We have held that the refusal to a trial by jury in the municipal court does not violate the constitutional guarantee of a jury trial because those wishing a jury trial can obtain one by appeal to the circuit court. It appears to me that the procedure required by the majority for one to obtain a trial by jurors, who have not forgotten the frailties of human nature, is overly complicated for the person in court for the first time and that through the requirement of the bond an undue and impermissible burden is cast upon one seeking a jury trial. By Ark. Stat. Ann. § 43-732 (Repl. 1964), judges are given considerable control over professional bail bondsmen and in my experience as a practicing lawyer I usually found that the cost of an appeal bond approximated the amount of the municipal court fine. It is true that if one can convince the municipal judge of his indigence he can take an appeal without a surety on his bond but the burden of proving his indigence is upon the accused. The result is that the accused in a municipal court is denied the right to a jury trial unless he pays the cost of the bond or takes the physical and mental effort to prove his indigence. In either situation the state is not granting him a right to a jury trial but forcing a burden upon him to obtain one. For the reasons stated, I respectfully dissent.